Citation Nr: 0823387	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hemorrhoids.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated 
30-percent disabling.






ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from July 1948 to 
July 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2005, and 
the sole issues remaining on appeal are as indicated.  That 
June 2005 Board decision included the additional issue of 
entitlement to an increased rating for post-operative 
residuals of the removal of four ribs - rated 30-percent 
disabling.  The Board remanded that claim to the RO, via the 
Appeals Management Center (AMC), for preparation of a 
statement of the case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  A SOC was provided in February 2008, 
but the veteran did not respond by filing a timely 
substantive appeal (VA Form 9 or equivalent statement) to 
perfect an appeal to the Board concerning this additional 
issue.  This includes the entirety of the additional 
information received in March 2008, discussed immediately 
below.  So in the absence of a timely substantive appeal, 
this claim is no longer before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2007).

In March 2008, after the veteran's file was recertified to 
the Board for further appellate consideration, additional 
evidence was received.  This additional evidence consists of 
personal statements from the veteran, military and VA 
administrative records dating from 1955 to 2008, as well as 
VA hospital medication records from January 2006.  This 
evidence does not have a bearing on the veteran's claims; 
it is not pertinent.  So, even absent a waiver, the Board 
need not refer this additional evidence to the RO for initial 
consideration.  38 C.F.R. §§ 20.800, 20.1304(c).




FINDINGS OF FACT

1.  The veteran's hemorrhoids are asymptomatic, without 
persistent bleeding and secondary anemia or fissures; nor is 
there occasional involuntary bowel movements necessitating 
wearing of a pad.

2.  There is no competent medical evidence of active 
pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for hemorrhoids. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§3.321(b), 4.7, 4.114, 
Diagnostic Codes 7332, 7336 (2007).

2.  The criteria also are not met for a rating higher than 30 
percent for pulmonary tuberculosis. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.97, 
Diagnostic Code 6724 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) requires VA to 
notify and assist claimants in substantiating claims for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Proper VCAA notice must:  inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will obtain and assist the claimant in obtaining; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



To the extent possible, VCAA notice also must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This notice must include 
information that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id., at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, supra.

In the May 2003 rating decision on appeal, the veteran was 
awarded a 10 percent disability evaluation for hemorrhoids 
(following the grant of service connection for this 
condition), and an existing 30 percent disability evaluation 
for his arrested pulmonary tuberculosis was confirmed and 
continued.  That rating decision informed him of the specific 
requirements for receiving higher ratings for these 
disabilities.  The January 2004 SOC, February 2008 SSOC, and 
a January 2004 letter from the RO also included information 
regarding the appropriate diagnostic criteria for these 
disabilities, as well as the evidence necessary to establish 
his increased rating claims.  The letters from the RO have 
informed him of the evidence he was expected to provide and 
the evidence VA would obtain on his behalf.  In a May 2007 
letter, he was provided notice of the type of evidence 
necessary to establish a downstream effective date if higher 
disability ratings are granted.  And, in any event, any 
questions as to the appropriate effective date to be assigned 
are ultimately moot because the Board is denying the 
underlying claims for higher disability ratings.  
38 C.F.R. § 20.1102 (discussing the concept of harmless 
error).  

In addition, the Board acknowledges that the letters sent to 
the veteran by the RO do not meet all of the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  In this 
regard, the letters notified him that medical or lay evidence 
must show a worsening or increase in severity of his 
hemorrhoids and arrested pulmonary tuberculosis, but did not 
ask him about the effect that such worsening or increase has 
on his employment and daily life.  Nevertheless, this, too, 
is nonprejudicial, harmless error.  The aforementioned 
information satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  He was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing of 
his notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help him obtain relevant records, irrespective of whether the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all pertinent records he has identified.

The veteran has not notified VA of any additional available 
relevant records with regard to his claims.  He also has been 
provided VA medical examinations to assess the severity of 
his disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As such, VA has met its duty to assist.  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

I.  Entitlement to an Initial Rating Higher than 10 Percent 
for Hemorrhoids

The RO granted the veteran's claim of service connection for 
hemorrhoids in May 2003 and assigned a 10 percent disability 
rating.  This is an initial rating and the record does not 
support assigning different percentage disability ratings 
since the effective date of the award.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in his favor.  38 C.F.R. § 4.3.



The veteran's hemorrhoids are evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336, for external or internal 
hemorrhoids.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
rating.  

Another applicable diagnostic provision is Diagnostic Code 
7332, for impairment of the rectum and anus and impairment of 
sphincter control.  Under Diagnostic Code 7332, a 30 percent 
disability evaluation is available for occasional involuntary 
bowel movements necessitating wearing a pad.

In March 2004, a VA medical examination reported that the 
veteran had not worked since he had been back from the 
military.   

The relevant medical evidence of record consists of the 
report of a VA medical examination in November 2006.  It was 
indicated the veteran reported normal to fair sphincter 
control.  There was no fecal leakage or involuntary bowel 
movements, and he did not wear pads.  The physical 
examination revealed 4 hemorrhoids on the left that were 1/2 
centimeter in width.  The hemorrhoids were described as 
friable.  There was no evidence of fecal leakage, bleeding or 
thrombosis.  It was reported that he used topical 
hydrocortisone that helped.  The diagnosis was hemorrhoids, 
clinically asymptomatic.

After carefully considering the record, the Board finds that 
the veteran's hemorrhoids do not meet any of the criteria for 
a higher disability rating.  There is no medical evidence of 
bleeding, secondary anemia, or fissures.  The record is also 
devoid of any impairment of sphincter control of the rectum 
and anus, including occasional involuntary bowel movements.  
His disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  
38 C.F.R. § 4.7.  



The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1).  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, No. 05-
2066 (U.S. Vet. App. April 23, 2008), citing Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Here, though, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  The applicable 
criteria for hemorrhoids and impairment of sphincter control 
of the anus and rectum reasonably describe the veteran's 
disability level and symptomatology.  His disability picture 
is contemplated by the rating schedule.  See 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Also, in terms of 
interference with employment, he has apparently not been 
working for many years - indeed, effectively since he got 
out of the military, nor is there indication that his 
hemorrhoid disability has resulted in frequent periods of 
hospitalization.  Rather, most, if not all, of his evaluation 
and treatment for this condition has been on an outpatient 
basis, not as an inpatient.  There simply are no legitimate 
grounds for consideration on an extra-schedular basis, to 
include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  Thun, supra. 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied. See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



II.  Entitlement to a Rating Higher than 30 Percent for 
Pulmonary Tuberculosis

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6724, which has been in effect since May 
1955.  Diagnostic Code 6724 is for application for inactive, 
advancement unspecified pulmonary tuberculosis.  The record 
does not support assigning different percentage disability 
ratings during the period in question.  Hart, supra.

The 30 percent rating is "protected" from reduction.  Public 
Law 90-493 repealed section 356 of title 38, United States 
Code, which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran, such as the veteran here, who on 
August 19, 1968, was receiving, or was entitled to receive, 
compensation for tuberculosis.  38 C.F.R. § 4.96(b).  Thus, 
the old law continues to operate in the present case.

Where a rating for pulmonary tuberculosis was in effect on or 
prior to August 19, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6724.

Additionally, the rating schedule specifies that the 
graduated 50 percent and 30 percent ratings, and permanent 30 
percent and 20 percent ratings, for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  Also noted, the veteran is in 
receipt of a separate disability evaluation for removal of 
ribs subsequent to a thoracoplasty due to pulmonary 
tuberculosis.  See Note (2) following Codes 6701-6724. 38 
C.F.R. Part 4, Codes 6701-6724.



Review of rating decisions from the distant past shows the 
veteran was evaluated under the graduated rating schedule for 
pulmonary tuberculosis through June 19, 1963, when he was 
awarded a 30 percent disability evaluation for far advanced, 
arrested pulmonary tuberculosis.  That was the final 
graduated rating in the absence of active pulmonary 
tuberculosis.

The clinical data for consideration, including chest X-rays 
and VA medical records dated through 2006, show pulmonary 
pathology including radiological evidence of left lobe 
fibrosis, scarring, and pleural thickening, but with 
diagnostic assessments of chronic obstructive pulmonary 
disease (COPD) and emphysema associated with chronic smoking.  
This clinical data is entirely devoid of any current 
demonstration of active pulmonary tuberculosis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that are 
attributable to service-related causes, i.e., service-
connected disability, from that which is not but, instead, 
the result of factors unrelated to the veteran's military 
service).  See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 
expressly prohibiting, for claims filed after June 9, 1998, 
the granting of service connection for disability the result 
of chronic smoking.

Analysis

The medical evidence confirms the veteran's pulmonary 
tuberculosis has been inactive for many decades, so the 
permanent 30 percent rating is the highest possible rating.  
In essence, absent active pulmonary tuberculosis pathology, 
no higher rating is available. 38 C.F.R. § 4.7.  Other 
respiratory and pulmonary disability is shown by the medical 
evidence, yet that pathology is not service connected, and in 
any event could not be combined with his current rating.  
See Note (2) following Codes 6701-6724.



Also, in terms of consideration on an extra schedular basis, 
it is apparent that the applicable criteria for pulmonary 
tuberculosis reasonably describes the veteran's disability 
level and symptomatology.  There is no marked interference 
with employment or necessitated frequent periods of 
hospitalization associated with his disability.  The record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Thun, supra.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased rating for pulmonary 
tuberculosis, in turn meaning there is no reasonable doubt to 
resolve in his favor. See 38 C.F.R. § 4.3; Alemany, supra.  
His claim for an increased rating for pulmonary tuberculosis 
therefore must be denied.


ORDER

The claim for an initial rating higher than 10 percent for 
hemorrhoids is denied.

The claim for a rating higher than 30 percent for pulmonary 
tuberculosis also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


